Circuit Court for Prince George’s County
Case No. CT85-101




                                           IN THE COURT OF APPEALS OF MARYLAND



                                                         No. 108


                                                  September Term, 2015



                                                    STATE OF MARYLAND


                                                            v.


                                                     DARRELL BOWMAN




                                                Barbera, C.J.
                                                Greene
                                                Adkins
                                                McDonald
                                                Watts
                                                Hotten
                                                Getty,

                                                                 JJ.



                                                   PER CURIAM ORDER


                                                Filed:   August 26, 2016
STATE OF MARYLAND             *    IN THE

                              *    COURT OF APPEALS

          v.                  *    OF MARYLAND

                              *    No. 108

DARRELL BOWMAN                *    September Term, 2015



                     PER CURIAM ORDER

     The Court having considered and granted the State’s petition

for a writ of certiorari in the above entitled case in light of

the Court’s holding in State v. James Leslie Adams-Bey, Jr.,___

Md.___, ___ A.3d.___, No. 105, Sept. Term, 2015 (filed August 25,

2016), it is this 26th day of August, 2016,

     ORDERED, by the Court of Appeals of Maryland,         that the

judgment of the Court of Special Appeals be, and it is hereby,

vacated, and the case is remanded to that Court with instructions

to vacate the judgment of the Circuit Court for Prince George’s

County, and remand the case to the circuit court with instructions

to determine whether Respondent waived any claim under Unger v.

State, 427 Md. 383, 48 A.3d 242 (2012), given that Respondent’s

trial occurred after this Court issued its opinion in Stevenson v.

State, 289 Md. 167, 423 A.2d 558 (1980).      Prince George’s County

to pay costs in this Court and in the Court of Special Appeals.




                                        ________________________
                                             Chief Judge